Exhibit 10.32
Note: An amendment on this form was executed between the Company and each of the
following individuals to amend the agreement set forth opposite his or her name:

      Name of Individual   Agreement
Michael D. Bornak
  Agreement dated March 12, 2010 between the Company and Mr. Bornak
Gregory M. Nulty
  Agreement dated June 21, 2010 between the Company and Mr. Nulty
Jennifer M. Reinke
  Agreement dated March 12, 2010 between the Company and Ms. Reinke

AMENDMENT NO. 1 TO AGREEMENT
     This Amendment No. 1 (this “Amendment”) is made and entered as of the 15th
day of December 2010 (the “Effective Date”) by and between Tollgrade
Communications, Inc., a Pennsylvania corporation (the “Company”), and [Name of
Executive], who is an employee of the Company (“Executive”).
     WHEREAS, the Company and Executive are parties to a certain Agreement dated
as of [date of original agreement] (the “Agreement”), which provides for certain
payment and other benefits following the termination of Executive’s employment
under certain circumstances; and
     WHEREAS, with the intent of ensuring that the Agreement complies with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, the
Parties desire to amend the Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and intending to be legally bound hereby, the parties agree as follows:
Article 1. Amendments.
     1.1. Change to definition of “Date of Termination.” Section 1(e)(iv) of the
Agreement is amended and restated to read in its entirety as follows:

  (iv)   if the Executive’s employment is terminated for any other reason, the
later of the date on which a termination becomes effective pursuant to a Notice
of Termination or the date on which the Executive has incurred a Separation from
Service as defined in Section 409A of the Code.

     1.2. Changes relating to timing of payment.
     (a) Sections 4(b) and 4(c) are amended by deleting the phrase, “on or
before the fifth day” in each place that it appears and inserting in lieu
thereof the phrase, “within the period set forth in Section 4(g)”.
     (b) Section 4(g) is amended and restated to read in its entirety as
follows:

  (g)   The receipt of any severance payments pursuant to this Section 4 will be
subject to the Executive’s signing within the period that is sixty (60) days
after the Executive’s Date of Termination (the “Execution Period”), and not
revoking for a period of seven (7) days thereafter (the “Revocation Period”), a
separation and mutual release of claims agreement in substantially the form then
used by the Corporation in connection with

 



--------------------------------------------------------------------------------



 



      its general severance policy. Any severance payments due under Section 4
shall be paid within five (5) days following the expiration of the Revocation
Period (the “Payment Period”); provided, however, that the Executive shall have
no discretion to select the tax year in which to receive any payment due
hereunder; and provided, further, that if it would be possible for the combined
Execution Period, Revocation Period and Payment Period to span two tax years of
the Executive, the Corporation shall make severance payments under Section 4 in
the second of such years, on or before the later of the expiration of the
Payment Period and the fifth (5th) day of such tax year.

Article 2. Miscellaneous
     2.1. No Other Modifications. Except as modified by this Amendment, the
provisions of the Agreement shall remain in full force and effect. The
Agreement, together with this Amendment, constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.
     2.2. Governing Law. This Amendment shall be construed in accordance with,
and governed by, the laws of the Commonwealth of Pennsylvania, without regard to
conflict-of-laws provisions.
     2.3. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Parties on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute but
one and the same Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

            ATTEST: 

  TOLLGRADE COMMUNICATIONS, INC.
            By:             Name:             Title:         WITNESS: 

               [Executive Name]             

 